                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

 UNITED STATES OF AMERICA ex    *
 rel., JACQUELINE CLEMENTE,     *
 COLLIN DAVIES, MIA GORDON,     *
 KATHI KINDER, and MAUREEN      *
 SKINNER                        *
                                *
                   PLAINTIFFS   *
                                *      CASE NO. 4:16CV00875 SWW
 V.                             *
                                *
                                *
 LEAD TEACH MENTOR LLC;         *
 CURTISS ROBINSON; and VICKI    *
 ROBINSON                       *
                   DEFENDANTS *
                                *
      ORDER DISMISSING WITHOUT PREJUDICE SUPPLEMENTAL
                          COUNTERCLAIM

       Former employees of mental health counseling franchises commenced this qui tam

action as relators for the United States, charging that the franchise owners and others

submitted fraudulent insurance claims in violation of the False Claims Act (“FCA”).

Separate defendant Lead Teach Mentor LLC (“LTM”) filed counterclaims against three

of the relators, charging that they breached covenants not to compete. The Court

dismissed the plaintiffs’ claims against a portion of the named defendants for failure to

state a claim and later granted summary judgment as to claims against the remaining

defendants. Because LTM’s counterclaim remained pending the Court did not enter final

judgment. However, because the Court has dismissed all claims over which it had




                                             1
original jurisdiction, the Court declines to retain supplemental jurisdiction over LTM’s

state law counterclaims, which will now be dismissed pursuant to 28 U.S.C.

§ 1367(c).1

       IT IS THEREFORE ORDERED that Counterclaims by separate defendant Lead

Teach Mentor LLC are DISMISSED WITHOUT PREJUDICE, pursuant to 28 U.S.C. §

1367(c)(3). Pursuant to the judgment entered together with this order, this action is

DISMISSED IN ITS ENTIRETY.

       IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2019.

                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE




1
 Currently pending is a motion for attorney’s fees and costs by separate defendants,
which is arguably premature in absence of a final judgment. See Fed. R. Civ. P.
54(d)(2)(B)(i)(“Unless a statute or court order provides otherwise, [a motion for
attorney’s fees] must . . . be filed no later than 14 days after the entry of judgment[.]”).
Once final judgment in entered, the Court will issue a ruling on the motion for attorney’s
fees and costs.
                                             2
